NO. 12-02-00237-CR

NO. 12-02-00238-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



WAYNE BRUTUS WESLEY,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	KAUFMAN COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(c).  Appellant
was convicted of possession of a controlled substance and possession of marijuana under one ounce.
Sentence was imposed on August 14, 2002.  No motion for new trial was filed, making the clerk's
and reporter's records due on or before October 14, 2002.  The docketing statement filed by
Appellant indicates that no payment arrangements have been made with the clerk and court reporter
for preparation of the records.  Further, the docketing statement indicates that Appellant is not
entitled to appeal without paying the fee.  Thus, on December 4, 2002, Appellant was notified that
the appeal would be dismissed unless Appellant provided proof of full payment to the clerk and court
reporter on or before December 16, 2002.  As of December 17, 2002, Appellant has failed to provide
proof of full payment.  Accordingly, Appellant's appeal is dismissed for want of prosecution
pursuant to Texas Rule of Appellate Procedure 42.3(c).
Opinion delivered December 18, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)